Name: 88/369/EEC: Ninth Commission Decision of 18 May 1988 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: insurance;  Europe;  organisation of transport;  political geography
 Date Published: 1988-07-12

 Avis juridique important|31988D036988/369/EEC: Ninth Commission Decision of 18 May 1988 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (Only the Greek text is authentic) Official Journal L 181 , 12/07/1988 P. 0047 - 0050*****NINTH COMMISSION DECISION of 18 May 1988 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (Only the Greek text is authentic) (88/369/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (1), as last amended by Directive 84/5/EEC (2), and in particular Article 7 (3) thereof, Whereas on 22 April 1974 the national insurers' bureaux of the nine Member States concluded in conformity with the principles laid down in Article 7 (2) of Directive 72/166/EEC agreements with the national insurers' bureaux of Hungary, Czechoslovakia and the German Democratic Republic whereby the national insurers' bureaux of the Member States guarantee the settlement of claims in respect of accidents occurring on their territory caused by vehicles normally based in the territory of one of the aforesaid third countries; Whereas the Commission subsequently adopted Third Commission Decision 75/23/EEC (3) relating to the application of Directive 72/166/EEC, which required each Member State to refrain as from 1 January 1975 from making checks on insurance against civil liability in respect of vehicles which are normally based in the territory of Hungary, Czechoslovakia or the German Democratic Republic in so far as such vehicles are covered by the terms of the agreements entered into on 22 April 1974 between the respective insurers' bureaux of the Member States and the corresponding bureaux of the said third countries; Whereas on 14 March 1986 agreements were signed between the national insurers' bureaux of Spain and Portugal and the bureaux of Hungary, Czechoslovakia and the German Democratic Republic; Whereas on 16 May 1986 the Commission adopted Sixth Commission Decision 86/220/EEC (4) relating to the application of Directive 72/166/EEC, which required, as from 1 June 1986, Spain and Portugal to refrain from making checks on insurance against civil liability in respect of vehicles which are normally based in the territory of Hungary, Czechoslovakia and the German Democratic Republic and which are the subject of the agreements of 22 April 1974; Whereas on 9 October 1987 agreements were signed between the Motor Insurers' Bureau of Greece and the bureaux of Hungary, Czechoslovakia and the German Democratic Republic; Whereas, therefore, all the conditions for the removal of checks on insurance against civil liability between Greece and the abovementioned third countries are fulfilled, HAS ADOPTED THIS DECISION: Article 1 As from 1 July 1988 Greece shall refrain from making checks on insurance against civil liability in respect of vehicles which are normally based in the territory of Hungary, Czechoslovakia and the German Democratic Republic and which are the subject of the agreements of 22 April 1974. Article 2 Greece shall forthwith inform the Commission of measures taken to apply this Decision. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 18 May 1988. For the Commission COCKFIELD Vice-President (1) OJ No L 103, 2. 5. 1972, p. 1. (2) OJ No L 8, 11. 1. 1984, p. 17. (3) OJ No L 6, 10. 1. 1975, p. 33. (4) OJ No L 153, 7. 6. 1986, p. 54. ANNEX SECOND ADDENDUM TO THE SUPPLEMENTARY AGREEMENT BETWEEN NATIONAL BUREAUX dated 12 December 1973 (Concluded at Athens, Greece - 9 October 1987) (Only the English and French texts are authentic) 1. The Bureaux referred to in paragraph 2 below multilaterally entered into an Agreement, supplementary to the Uniform Agreement between Bureaux, on 12 December 1973. 2. The Bureaux (in relation to the respective territories mentioned) are as follows: - 1.2 // Bureau Belge des Assureurs Automobiles // Belgium // Bureau Central FranÃ §ais des SociÃ ©tÃ ©s d'Assurance contre les Accidents d'Automobiles // France (and Monaco) // Bureau Luxembourgeois des Assureurs contre les Accidents Automobiles // Luxembourg // Dansk Forening for International Motorkoeretoejsforsikring // Denmark (including the Faroe Islands) // HUK-Verband // Federal Republic of Germany, (including West Berlin) // Irish Visiting Motorists' Bureau Limited // Republic of Ireland // Liikennevakuutusyhdistys // Finland // Motor Insurers' Bureau // United Kingdom of Great Britain and Northern Ireland, (including the Channel Islands, Gibraltar and the Isle of Man) // Nederlands Bureau der Motorrijtuigverzekeraars // The Netherlands // Syndicat Suisse d'Assureurs Automobiles // Switzerland (and Liechtenstein) // Trafikfoersaekringsfoereningen // Sweden // Trafikkforsikringsforeningen // Norway // Ufficio Centrale Italiano (UCI) // Italy (including the Republic of San Marino and the Vatican State) // Verband der Versicherungsunternehmungen OEsterreichs // Austria 3. The Supplementary Agreement of 12 December 1973 declares that the Contracting Parties thereto base themselves on Council Directive 72/166/EEC of 24 April 1972, concerning the approximation of the laws of Member States relating to the insurance of civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure such liability (1). 4. The Supplementary Agreement of 12 December 1973 (2) was brought into force on a date fixed by the Commission of the European Communities for the full application of the Directive referred to above. 5. By means of an Addendum dated 14 March 1986 (3), the Supplementary Agreement of 12 December 1973 was in some respects amended and simultaneously extended, with such amendments, with effect from 1 June 1986, to include the following Bureaux (in relation to the respective territories mentioned): 1.2 // AssociaÃ §Ã £o Portuguesa De Seguradores // Portugal // Oficina EspaÃ ±ola de Aseguradores de AutomÃ ³viles // Spain 6. By this Second Addendum, which will be brought into effect on a date to be fixed by the Commission of the European Communities in agreement with the Council of Bureaux, the Supplementary Agreement of 12 December 1973, as amended and supplemented by the Addendum of 14 March 1986, is further extended to include the: 1.2 // Motor Insurers' Bureau // Greece 7. Two-wheeled vehicles listed in Annex I to the Supplementary Agreement of 12 December 1973 and the Addendum of 14 March 1986 by the Contracting Parties continue to be regarded as 'normally based' in the national territories of those parties. [This Second Addendum records that no such entry in Annex I to the Supplementary Agreement of 12 December 1973 is necessary for Greece.] 8. The categories of vehicles listed by the Contracting Parties in Annex II to the Supplementary Agreement of 12 December 1973 and the Addendum of 14 March 1986 are excluded from the scope of application of that Agreement. Likewise, by this Second Addendum, the following categories of vehicles are excluded by the Bureau of Greece: (i) Vehicles belonging to inter-Governmental organizations. (green plates bearing the letters 'CD' and 'DS' followed by the registration number); (ii) Vehicles belonging to the armed forces and military and civil personnel of NATO (yellow plates bearing the letters 'EA' followed by the registration number); (iii) Vehicles belonging to the Greek armed forces (plate bearing the letters 'ES'); (iv) Vehicles belonging to Allied Forces in Greece (plate hearing the letters 'AFG'); (v) Vehicles bearing temporary registration plates (customs plates) (white plates bearing the letters 'DIPEA' and 'E Y' followed by the registration number); (vi) Vehicles bearing Test Plates (white plates bearing the letters 'DOKIMI' followed by the registration number). 9. All provisions of the Supplementary Agreement of 12 December 1973 and the Annexures thereto, as amended and supplemented by the Addendum of 14 March 1986 will, from the agreed operative date of this Second Addendum referred to in paragraph 6 above, be applicable to Greece as will the exclusions of the Motor Insurers' Bureaux, Greece, referred to in paragraph 8 above, be applicable to the other Contracting Parties to this Second Addendum. SUSPENSIVE CLAUSE OF THE MOTOR INSURERS' BUREAU, GREECE 'Until such time as this Clause is cancelled the application of the Supplementary Agreement of 12 December 1973, to accidents in Austria, Finland, Norway, Sweden and Switzerland caused by vehicles 'normally based' in Greece is suspended. The Motor Insurers' Bureau, Greece, will consider, in the light of the conditions prevailing at that time, the possibility to bring this Second Addendum into full effect, with those countries, by the end of 1992 but in any case they undertake to bring it into full effect by the end of 1995 at the latest.' GENERAL SUSPENSIVE CLAUSE 'The operation date of this Second Addendum, referred to in paragraph 6 above,will be agreed by the Council of Bureaux with the Commission of the European Communities only when it has been assured by the Contracting Parties that the necessary measures have been implemented in their countries by the competent Government Authorities.' SIGNATURE CLAUSE This Second Addendum is concluded under the aegis of the Council of Bureaux at Athens, Greece on 9 October 1987 in the form of three copies in the English language and three copies in the French language. One copy in each of the two languages is lodged respectively with the Secretariat of the Council of Bureaux, the General Secretariat of the ComitÃ © EuropÃ ©en des Assurances and the Commission of the European Communities. The Secretariat of the Council of Bureaux undertakes to provide each Signatory Bureau with authorized copies of this Second Addendum. Signed for the: Bureau Belge des Assureurs Automobiles Hubert ANCIAUX The Director Bureau Central FranÃ §ais des SociÃ ©tÃ ©s d'Assurance contre les accidents automobiles Jean RIPOLL The President Bureau Luxembourgeois des assureurs contre les accidents automobiles Jos. ZEIMES The President Dansk Forening for International Motorkoeretoejsforsikring 1.2 // Steen LETH-JEPPESEN // Erik ADOLPHSEN // The Managing Director // The Deputy Managing Director Gabinete Portugues de Carta Verde 1.2 // Luis Celestino Monteiro DA SILVA // Carlos Alberto Ceia DA SILVA // The President // The Vice-President HUK-Verband 1.2 // Heinz SIEVERS // Ulf D. LEMOR // A Member of the Board // The Deputy Managing Director Irish Visiting Motorists' Bureau Limited Noel S. MULVIN The Secretary Liikennevakuutusyhdistys 1.2 // Peter KUETTNER // Pentti AJO // The Chairman of the Board // The Managing Director Motor Insurers' Bureau Timothy KENT The Chairman Motor Insurers' Bureau, Greece 1.2 // Michael PARASKAKIS // Michael PSALIDAS // The Chairman // The General Secretary Nederlands Bureau der Motorrijtuigverzekeraars Jan SMIT The Chairman Oficina EspaÃ ±ola de Aseguradores de AutomÃ ³viles 1.2 // Ricardo PATRON // Enrique MARCO // The President // The Vice-President Swiss Group of Motor Insurers George FEHR The Secretary General Trafikfoersaekringsfoereningen 1.2 // Richard SCHONMEYER // Arne BRANDT // The Managing Director // The Director Trafikforsikringsforeningen 1.2 // Gunnar BRASK // Anders BULL-LARSEN // The Managing Director // The Director Ufficio Centrale Italiano (UCI) 1.2 // Ruggero COLOMBO // Raffaele DEIDDA // The Chairman // The General Manager Verband der Versicherungsunternehmungen OEsterreichs 1.2 // Robert KRIEGEL // Gerhard TOELG // The Director // The Manager (1) OJ No L 103, 2. 5. 1972, p. 1. (2) OJ No L 87, 30. 3. 1974, p. 15. (3) OJ No L 153, 7. 6. 1986, p. 55.